 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                 ***
 7   SALVATORE MALLIA, JR.,                                Case No. 2:19-cv-00179-RFB-DJA
 8                                         Plaintiff(s),                     ORDER
 9           v.
10   DRYBAR HOLDINGS, LLC; COURTNEY
     BARFIELD; KARRIE MARTINEZ; PATRICE
11   CAMPBELL; RENEE ATWOOD; ZENA
     LONG
12
13                                       Defendant(s).
14
15          I.     INTRODUCTION
16          Before the Court are two motions: Defendants Renee Atwood, Patrice Campbell, Drybar
17   Holdings, LLC, Zena Long, Karrie Martinez’s (collectively “Defendants”) Motion to Compel
18   Arbitration, and Plaintiff Salvatore Mallia, Jr.’s (“Mallia”) Motion for Leave to File a
19   Supplemental Memorandum. ECF Nos. 32, 55. For the following reasons, the Court grants
20   Defendants’ Motion and denies Plaintiff’s motion.
21
22          II.    PROCEDURAL BACKGROUND
23
            Plaintiff Salvatore Mallia, Jr. filed his complaint in this matter on January 30, 2019. ECF
24
25   No. 1. The complaint asserts claims against Defendants for violations of the Americans with

26   Disabilities Act (“ADA”) (42 U.S.C. §12101 et seq); Title VII of the Civil Rights Act of 1964 (42
27
     U.S.C. § 12101 et seq), and Nevada state law. Id. Defendants answered the complaint on May 14,
28
     2019. ECF No. 30. Defendants also moved to compel arbitration. ECF No. 32. A response and
 1   reply were filed. ECF Nos. 35, 37. Plaintiff then moved to file a supplemental memorandum. ECF
 2   No. 55. A response and reply to this motion were also filed. ECF Nos. 60, 61.
 3
            III.    FACTUAL BACKGROUND
 4
            Plaintiff Salvatore Mallia, Jr., (“Mallia”) was first employed by Defendant Drybar
 5
 6   Holdings, LLC (“Drybar”) in August 2017. He was terminated later in the year. Mallia now brings

 7   various claims related to alleged discrimination he experienced while in Drybar’s employ.
 8   Defendants maintain that Mallia signed a binding arbitration agreement when Drybar first hired
 9
     him. Because Drybar has a practice of providing any employment-related paperwork
10
     electronically, signatures of the same appear stamped on the bottom of applicable documents.
11
12   Mallia’s signature appears on the bottom of the electronic version of the Arbitration Agreement

13   on August 30, 2017. The Arbitration Agreement is a standalone contract that “applies without
14   limitation, to disputes with any entity or individual arising out of or related to . . . the employment
15
     relationship or the termination of that relationship.” ECF No. 34-1. The agreement gave
16
     prospective employees thirty days from the date of receipt of the agreement to opt-out. To opt-out,
17
18   an employee had to either submit a signed and dated statement on an “Arbitration Agreement Opt

19   Out Form” obtainable from Drybar’s Human Resources Department, or submit to
20   hr@thedrybar.com written notice that they were                opting out, or send an email to
21
     optout@thedrybar.com notifying Drybar’s HR of the intent to dropout. To support their motion,
22
     Defendants attach the declarations of a Senior Manager within Drybar’s Human Resources
23
24   Administration, which explains that Drybar maintains all job-related paperwork online, including

25   “New Hire Paperwork” through a program called “My Staffing Pro,” which allows employees to
26   sign and acknowledge any job-related paperwork through “eSign,” which stamps an electronic
27
     signature image at the bottom of documents that require signatures. The documents indicate that
28



                                                      -2-
 1   Mallia, Jr. electronically signed the Arbitration Agreement on August 30, 2017. 1
 2
             IV.      LEGAL STANDARD
 3
                      a. Motion to Compel Arbitration
 4
             The Federal Arbitration Act (“FAA”) provides that a “written provision in . . . a contract
 5
     evidencing a transaction involving commerce to settle by arbitration a controversy thereafter
 6
     arising . . . shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or
 7
     in equity for the revocation of any contract.” 9 U.S.C. § 2. The FAA provides two methods for
 8
     enforcing arbitration: (1) an order compelling arbitration of a dispute; and (2) a stay of pending
 9
     litigation raising a dispute referable to arbitration. 9 U.S.C §§ 3, 4.
10
             “By its terms, the Act leaves no place for the exercise of discretion by a district court, but
11
     instead mandates that district courts shall direct the parties to proceed to arbitration on issues as to
12
     which an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.
13
     213, 218 (1985). The FAA limits the district court's role to determining (1) whether the parties
14
     agreed to arbitrate, and, if so, (2) whether the scope of that agreement to arbitrate encompasses the
15
     claims at issue. Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014).
16
     “The Arbitration Act establishes that, as a matter of federal law, any doubts concerning the scope
17
     of arbitrable issues should be resolved in favor of arbitration . . . .” Moses H. Cone Mem’l Hosp.
18
     v. Mercury Const. Corp., 460 U.S. 1, 24–25 (1983). Thus, “[t]he standard for
19
     demonstrating arbitrability is not a high one; in fact, a district court has little discretion to deny
20
     an arbitration motion, since the Act is phrased in mandatory terms.” Republic of Nicar. v. Std.
21
     Fruit Co., 937 F.2d 469, 475 (9th Cir. 1991). In fact, “Section 2 of the FAA requires courts to
22
     enforce agreements to arbitrate according to their terms, in order to place an arbitration agreement
23
     upon the same footing as other contracts and to overrule the judiciary's longstanding refusal to
24
     enforce agreements to arbitrate.” O'Conner v. Uber Technologies, Inc., 904 F.3d 1087, 1093 (9th
25
     Cir. 2018) (internal quotations and citations omitted). However, “arbitration is a matter of contract
26
     and a party cannot be required to submit to arbitration any dispute which he has not agreed so to
27
28           1
               The declaration states that the agreement was signed on August 30, 2018, but this appears to be a typo as
     the records list the date as August 30, 2017.


                                                            -3-
 1   submit.” AT & T Technologies, Inc. v. Commc'ns Workers of Am., 475 U.S. 643, 648
 2   (1986) (internal quotation omitted).
 3           The determination of whether a particular issue should be decided by the arbitrator rather
 4   than the court is governed by federal law. Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d
 5   1126, 1130 (9th Cir. 2000). However, when deciding whether the parties agreed to arbitrate a
 6   certain matter, courts generally apply ordinary state law principles of contract interpretation. First
 7   Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995).
 8           Section 3 of the FAA provides for a stay of legal proceedings whenever the issues in a case
 9   are within the reach of an arbitration agreement. 9 U.S.C. § 3. Although the statutory language
10   supports a mandatory stay, the Ninth Circuit has interpreted this provision to allow a district court
11   to dismiss the action. See Sparling v. Hoffman Const. Co., 864 F.2d 635, 638 (9th Cir. 1988). A
12   request for a stay is not mandatory. Martin Marietta Aluminum, Inc. v. Gen. Elec. Co., 586 F.2d
13   143, 147 (9th Cir. 1978).
14           V.       DISCUSSION
15           Mallia disputes his consent to the arbitration and argues in effect that the Arbitration
16   Agreement is procedurally unconscionable because it was included as part of an online system that
17   did not draw Mallia’s attention to the particular agreement. The Court finds that the evidence
18   indicates that Mallia did consent to the agreement, and that the contract is neither procedurally nor
19   substantively unconscionable, and therefore the Court will grant the motion to compel.
20                    a. Consent
21           It is not seriously disputed 2 that Mallia used Drybar’s e-sign software to sign new employee
22   paperwork, including the Arbitration Agreement. The Court finds this sufficient to establish that
23   Mallia consented to the Arbitration Agreement. Mallia argues that he did not have specific
24   knowledge of signing the particular arbitration agreement, and that the contents of the arbitration
25   agreement were not specifically pointed out to him. But under Nevada law, one who signs an
26   agreement is presumed to know the contents therein, and Mallia offers no evidence that Defendants
27   procured his “eSign” signature through fraud or another wrongful act. See Campanelli v.
28           2
              Mallia states in his declaration that he s“vaguely” recalls using an online system to sign documents with
     Drybar. Decl. Salvatore Mallia, Jr, ECF No. 35-1.


                                                           -4-
 1   Conservas Altamire, S.A.,, 477 P.2d 870, 872 (Nev. 1970)(“He who signs or accepts a written
 2   contract, in the absence of fraud or other wrongful act on the part of another contracting party, is
 3   conclusively presumed to know its contents and to assent to them.”)(internal quotations omitted).
 4   Accordingly, the Court finds that Mallia consented to the agreement.
 5                  b. Procedural Unconscionability
 6          An arbitration clause is procedurally unconscionable under Nevada law, “when a party
 7   lacks a meaningful opportunity to agree to the clause terms either because of unequal bargaining
 8   power, as in an adhesion contract, or because the clause and its effects are not readily ascertainable
 9   upon a review of the contract.” KJH & RDA Investor Group, LLC v. Eighth Judicial Dist. Court
10   of State ex rel. Cty. of Clark, 281 P.3d 1192 (Nev. 2009) (internal citations omitted). “The gist of
11   this element ‘focuses on two factors: oppression and surprise.’” Id.
12          In this case, the Court does not find that the Arbitration Agreement was procedurally
13   unconscionable. The Arbitration Agreements states in bold at the top that “This dispute resolution
14   agreement is a contract and covers important issues relating to your rights . . . You are free to seek
15   assistance from independent advisors of your choice outside the Company or to refrain from doing
16   so if that is your choice.” That the contract is pro forma does not necessarily establish procedural
17   unconscionability and the Nevada Supreme Court has not applied the adhesive contract doctrine
18   to employment agreements. See Kindred v. Second Jud. Dist. Court, 996 P.2d 903, 907 (Nev.
19   2000) (“We have never applied the adhesion contract doctrine to employment cases.”). Mallia
20   argues that the arbitration was insufficiently “conspicuous.” However, the Arbitration Agreement
21   was its own standalone document, not a paragraph buried in unrelated text, which undermines any
22   argument as to its lack of conspicuousness. See U.S. Home Corp. v. Michael Ballesteros Tr., 415
23   P.3d 32, 41 (Nev. 2018). There is also no indication that employees were forced to sign the
24   agreement without adequate time to review its contents. Accordingly, the Court does not find the
25   contract procedurally unconscionable.
26                  c. Substantive Unconscionability
27          A contract may be substantively unconscionable when it contains oppressive terms or is
28   one-sided. Gonski v. Second Judicial Dist. Court of State ex rel Washoe, 245 P.3d 1164, 1169



                                                     -5-
 1   (Nev. 2010) overruled on other grounds by U.S. Home Corp. v. Michael Ballestreros Trust, 415
 2   P.3d 32 (Nev. 2018). The Court does not find the Arbitration Agreement to be oppressive or one-
 3   sided. The Arbitration Agreement describes the arbitration procedures in clear language that
 4   provides both the employee and employer with an opportunity to arbitrate. ECF No. 34-1. (“Except
 5   as otherwise stated in this Agreement, you and the Company agree that any legal dispute or
 6   controversy covered by this agreement . . . shall be resolved by binding arbitration.”). The
 7   agreement requires each party to bear its own costs. Id. The arbitration provision does include a
 8   class action waiver, but the Supreme Court has held that such provisions are not per se
 9   unconscionable and that state law cannot render them so. AT&T Mobility LLC v. Concepcion,
10   563 U.S. 333, 348-49 (2011). The Court therefore does not find the contract substantively
11   unconscionable.
12          b. Motion for Leave to File Supplemental Memorandum
13          After the motion to compel was fully briefed, Mallia submitted a motion for leave to file a
14   supplemental memorandum in light of a newly discovered declaration from another former Drybar
15   employee and HR manager. Mallia argues that this declaration should be considered by the Court
16   as it further demonstrates that the case should not be subject to arbitration.
17          “A party may not file supplemental pleadings, briefs, authorities, or evidence without leave
18   of court granted for good cause.” LR 7-2(g). The Court will typically only find good cause under
19   LR 7-2(g) if there is a showing that the party seeking good cause was reasonably diligent. Mallia
20   maintains that he has been diligent in submitting this new declaration, signed in September 2019,
21   and that Mallia’s new counsel only appeared on November 6, 2019 and immediately filed the
22   motion the next day.
23          The Court denies the motion because the “new evidence” does not change the Court’s
24   analysis, and allowing supplemental briefing on an irrelevant issue would be futile. The only
25   paragraph of the seven-page declaration relevant to the question of arbitration is a statement that
26   when the former manager was trained on how to review paperwork with new hires, she was told
27   to “gloss over” the Arbitration Agreement, and “just tell new hires to “sign here, and don’t worry
28   about it.” This declaration is not particularly useful to the Court because it does not establish



                                                     -6-
 1   particular facts as to what happened in Mallia’s specific situation. Indeed, the HR manager does
 2   not even establish that she was the manager who went through Mallia’s arbitration agreement with
 3   him. Furthermore, additional information as to the circumstances of Mallia’s signing of the
 4   contract only speaks to possible procedural unconscionability of the contract, and an arbitration
 5   agreement must be both procedurally and substantively unconscionable before the Court will strike
 6   it. U.S. Home Corp., 415 P.3d at 40 (“Nevada law requires both procedural and substantive
 7   unconscionability to invalidate a contract as unconscionable.”). The Court therefore denies the
 8   motion for supplemental briefing.
 9           The Court notes that the arbitration agreement provides that any dispute, including disputes
10   as to whether there is an agreement to arbitrate, must be submitted to arbitration. The Court thus
11   finds that the Arbitration Agreement is broad enough to require that all of Mallia’s claims are
12   arbitrated. The Court therefore exercises its discretion as articulated by the Ninth Circuit in
13   Sparling v. Hoffman Const. Co., Inc., 864 F.2d 635, 638 (9th Cir. 1988) to dismiss all claims in
14   this action.
15           VI.    CONCLUSION
16   IT IS THEREFORE ORDERED that Defendants’ Motion to Compel Arbitration, (ECF No.
17   32) is GRANTED
18           IT IS FURTHER ORDERED Plaintiff’s Motion for Leave to File a Supplemental
19   Memorandum (ECF No. 55) is DENIED.
20           IT IS FURTHER ORDERED that all claims in this case are dismissed as the Court finds
21   that they are subject to mandatory arbitration.
22           The Clerk of the Court is instructed to close the case.
23
24           DATED March 16, 2020.
25
                                                             __________________________________
26                                                           RICHARD F. BOULWARE, II
27                                                           UNITED STATES DISTRICT JUDGE

28



                                                       -7-
